Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive. 
	A.	On page 9, lines 1-4, the Applicants argue “WO'578 does not pay attention to the relative permittivity at all, and its effect is not specified. When determining the composition of the electrolytic solution with reference to WO'S78, a person of ordinary skill in the art would not have had any guidance or idea of selecting an organic solvent having a relative permittivity of 42 or less”.
	In response, 
	Paragraphs [0100]-[0102], [0105] and [0107] disclose various embodiments wherein the solvent is similar to, if not the same as, that instantly defined in paragraph [0023] as having a relative permittivity of not more than 42.
In choosing an appropriate solvent, one of ordinary skill in the art would obviously have been guided by the specific embodiment and the organic (molecular) solvent employed (e.g. paragraph [0106] discloses that in some embodiment, the solvent is DMF (dimethyl sulfoxide).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

B.	On page 9, lines 12-18, the Applicants argue “..Without a persuasive articulated rationale based on rational underpinning for modifying the reference as proposed, the Office’s rejection appears to be the result of hindsight analysis..”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	C.	On page 10, lines 17-21, the Applicants argue “… the solvents of the cited reference (WO ‘578) are those with a high relative permittivity even when 
solvent having a high relative permittivity, and would not have been motivated to select an organic solvent having a low relative permittivity to obtain the claimed secondary battery”
	In response,
WO ‘579 in paragraph [0105] discloses “In some embodiments the non-aqueous solvent ….is …dimethylsulfoxide (DMSO)…In some embodiments, the non-aqueous solvent is DMF.
DMSO is a solvent instantly defined as have a relative permittivity greater than 42 whereas DMF is a solvent having a relative permittivity of not greater than 42.
Thus, depending upon the embodiment, a person of ordinary skill in the art, upon reading WO ‘578, would have selected an organic solvent having a high relative permittivity, an organic solvent having a low relative permittivity to obtain the claimed secondary battery, or a mixture of both.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1-4, 7-9, 13, 19 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2017105578 (hereafter WO ‘578) in view of KR 10-1375611 (hereafter KR ‘611).
	Claim 1:	WO ‘578 discloses a secondary battery an aqueous Li-ion battery as per paragraphs [0131]-[0138]), comprising: 
an electrolytic solution (an aqueous or hybrid electrolyte as per [0071])); and 
a positive electrode which are immersed in the electrolytic solution (paragraph [0136]); 
the electrolytic solution containing water, an electrolytic salt (paragraphs [0010-[0015] and [0076], and at least one kind of an organic solvent (paragraph [0009] which discloses an electrolyte comprising at least one metal salt (paragraphs [0010]-[0015] and [0076]), and a solvent comprising between 1% and about 100% water by wt. wherein the molal concentration of the metal salt in the electrolyte is at 
a relative permittivity of the electrolytic solution when converted according to a volume fraction being not more than 78.50 (Given that the electrolytic solution of WO ‘578 is similar to that instantly claimed, the electrolytic solution of WO ‘141 anticipated relativity permittivity), 
wherein the positive electrode comprises one or more kinds of positive electrode active materials selected from a lithium-manganese composite oxide, a lithium-nickel composite oxide, a lithium-nickel-cobalt-manganese composite oxide, a lithium-manganese-cobalt composite oxide (paragraph [0135]), 
wherein the negative electrode comprises negative electrode active material is selected from metal oxides (paragraph [0134]). See also entire document.
WO ‘578 does not disclose that the negative electrode comprises negative electrode active material which is a titanium-containing oxide selected from one of a lithium-titanium oxide, a niobium-titanium oxide, and a sodium-niobium-titanium oxide, 
	the negative electrode comprises an active material having a specific surface area determined by BET (Brunauer, Emmett and Teller) method that is not less than 3 m2/g and not more than 200 m2/g.	
4Ti5O12) anode active material having a specific surface area not less than 3 m2/g and not more than 200 m2/g (0.1 to 200 m2/g)(abstract). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode of WO ‘578 by incorporating the negative electrode of KR ‘611.
	One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode comprising a porous negative electrode active material that would have improved the power density by maximizing the reaction active site with the electrolyte due to the porous structure (abstract).
	Given that the secondary battery of the WO ‘578 combination is of a structure similar to that instantly claimed, the secondary battery of the WO ‘567 combination renders obvious having an average operating voltage that is equal to or greater than 1.8 V. (see e.g. WO ‘567, paragraph [0147]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein given that the electrolytic solution of the WO ‘578 combination is similar to that instantly claimed, the electrolytic solution of the WO ‘578 combination renders obvious that the relative permittivity of the electrolytic solution is not more than 77.93. 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein WO ‘578 further discloses that the ratio of the organic solvent (i.e. nonaqueous 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein WO ‘578 discloses that the pH of the electrolytic solution is within a range of 1-14 (paragraph [0124]).
	Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein WO ‘578 discloses that the organic solvent is at least one kind selected from a group consisting of alcohols and an aprotic polar solvent (an solvent)([0100], [0102], [0105], [0107]) which discloses solvents that are similar to those instantly defined as having a relative permittivity of not more than 42). 
	Claim 8:	The rejection of claim 8 is as set forth above in claims 1 and 7 wherein WO ‘578 further discloses that the organic solvent is at least one kind selected from isopropanol (paragraph [0101]), acetonitrile (paragraph [0107], methanol (paragraph [0107]), and dimethyl sulfoxide (DMSO)(paragraph [0105]).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein WO ‘578 further discloses that the electrolyte salt is a lithium salt (paragraph [0014]).
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein WO ‘578 further discloses that the positive electrode (cathode) contains an active material, and the active material is LiMn2O4 (see e.g., paragraph [0053]).
Claim 19:	The rejection of claim 19 is as set forth above in claim 1 wherein WO ‘578 further discloses that the electrolytic solution is liquid (i.e. aqueous)(see e.g. paragraphs [0070]0[0071]).
Claim 20:	The rejection of claim 20 is as set forth above in claim 1 wherein WO ‘578 discloses an electrolytic solution that includes 5% by volume (depending upon the amount of salt and water present in the solution) at least one kind of the organic compound with the relative permittivity of not more than 42.

5.	Claims 5 and 10-11 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2017105578 (hereafter WO ‘578) in view of KR 10-1375611 (hereafter KR ‘611) as applied to claim 1 above, and further in view of Wainwright et al. (US 6,403,253).
WO ‘578 and KR ‘611 are as applied, argued, and disclosed above, and incorporated herein. 
	Claim 5:	 The WO ‘578 combination does not disclose that the pH of the electrolytic solution is adjusted by adding LiOH or Li2SO4 to the electrolytic solution.
	Wainwright et al. that the pH of the electrolytic solution is adjusted by adding LiOH or Li2SO4 to the electrolytic solution (col. 4: 45-47 and Table 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolytic 2SO4 to the electrolytic solutions, as taught by Wainwright et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a basic electrolyte employed within the pH of greater that 7 that would have allowed insertion compounds to be used in a battery that would not normally be stable in pure water (col. 4: 25-29), to provide batteries that would have operated at averages voltages around 1.5 V (col. 12: 40-43), and to provide batteries having energy densities competitive with conventional aqueous batteries (col. 12: 40-43). 
Claim 10: 	The WO ‘578 combination does not disclose that the electrolyte salt is dissolved in the electrolytic solution at a concentration of 1 M - 12 M. 
Wainwright et al. disclose an electrolytic solution wherein the electrolyte salt is dissolved in the electrolytic solution at a concentration of 1 M - 12 M (col. 9: 46-48 which discloses 5M LiCl.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolytic solution of the WO ‘578 combination such that the electrolyte salt is dissolved in the electrolytic solution at a concentration of 1 M - 12 M, as taught by Wainwright et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a basic electrolyte employed within the pH of greater that 7 
Claim 11:	The rejection of claim 11 is as set forth above in claim 10 wherein Wainwright et al. further disclose that electrolyte salt is dissolved in the electrolytic solution at a concentration of 6 M-10 M (Table 1, battery nos. 5 and 6).

6.	Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over WO 2017105578 (hereafter WO ‘578) in view of KR 10-1375611 (hereafter KR ‘611) as applied to claim 1 above, and further in view of  JP 2016192279 (hereafter JP ‘279).
	WO ‘578 and KR ‘611 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 6: 	The WO ‘578 combination does not disclose that the electrolytic solution is gelated by adding a polymer material to the electrolytic solution.
	JP ‘279 disclose an aqueous electrolyte secondary battery wherein the electrolytic solution is gelated by adding a polymer material to the electrolytic solution (paragraphs [0057]-[0067]).

	One having ordinary skill in the art would have been motivated to make the modification to provide a water-based secondary battery that would have been safe even if damaged during sue, would have reduced the decrease in battery capacity due to self-discharge, and improved the cycle characteristics (paragraph [0017]).

7.	Claims 14, 17 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2017105578 (hereafter WO ‘578) in view of KR 10-1375611 (hereafter KR ‘611) as applied to claim 1 above, and further in view of  Morishima (US 20100216019).
	WO ‘578 and KR ‘611 are as applied, argued, and disclosed above, and incorporated herein.
Claim 14:	The WO ‘578 combination does not disclose a battery pack comprising: one or a plurality of secondary batteries.
Morishima discloses a battery pack comprising one or a plurality of secondary batteries (paragraph [0032], lines 12-19].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary 
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack that would have exhibited good performance (output characteristics at high energy density, capacity maintenance characteristics, etc. (paragraph [0032]).
Claim 17: 	The rejection of claim 17 is as set forth above in clam 14 wherein Morishima further discloses a vehicle, comprising a battery pack (paragraph [0032], lines 12-19).
Claim 18: 	The rejection of claim 18 is as set forth above in claim 14 wherein given that the battery of the WO ‘578 combination is structurally similar to that instantly claimed, the battery pack of the WO ‘578 combination renders obvious a battery pack configured to recover a regenerative energy of a drive motor of the vehicle.

8.	Claims 15 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2017105578 (hereafter WO ‘578) in view of KR 10-1375611 (hereafter KR ‘611) as applied to claim 1 above, and further in view of  Morishima (US 20100216019) as applied to claim 14, and further in view of Harada et al. (US 20100183836)
WO ‘578, KR ‘611, and Morishima are as applied, argued, and disclosed above, and incorporated herein.
Claim 15:	 The WO ‘578 combination does not disclose that the battery pack further comprises an outer terminal for energization; and 
a protection circuit. 
Harada et al. in Figures 6 and 7 disclose a battery pack comprising an outer terminal (27) for energization; and 
a protection circuit (26)(paragraphs [0132]-[0141].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of the WO ‘578 combination such that the battery pack comprises an outer terminal for energization; and a protection circuit. 
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack that would have high energy density and excellent cycle performance (paragraph [0142]).
Claim 16:	The rejection of claim 16 is as set forth above in claim 14 wherein Morishima further discloses that a plurality of the secondary batteries are electrically connected in series (paragraph [0032], lines 12-19).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729